 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   GlobalTranz Enterprises Incorporated,              No. CV-18-04819-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Sean Michael Murphy, et al.,
13                  Defendants.
14
15          Pending before the Court is the parties’ Stipulation Re Proposed Protective Order
16   and Rule 502 Order. (Doc. 23.) The introductory paragraph quotes a protective order filed
17   in a district court in California, Ventana Sales Design & Mfg. v. Newell Window
18   Furnishings, 2012 U.S. Dist. LEXIS 171356, *4-5 (C.D. Cal. 2012), that seems to be at
19   odds—albeit perhaps only semantically—with cases within the Ninth Circuit that suggest
20   that a “blanket” protective order shall not issue. E.g., AGA Shareholders, LLC v. CSK
21   Auto, Inc., 2007 WL 4225450, *1 (D. Ariz. 2007). The Court’s Preliminary Order states
22   that “[a]s a general practice, this Court does not approve or adopt blanket protective orders
23   or confidentiality agreements, even when stipulated to by the parties.” (Doc. 5 at 3.)
24   Furthermore, the Court is wary of potential ambiguity in the parties’ proposed protective
25   order. (Doc. 23 at 2-3.)
26          Rather than excise a portion of the proposed order to which the parties stipulated,
27   the Court will deny without prejudice the parties’ stipulation. The parties may file a new
28   stipulation that does not suggest that it is a “blanket” protective order and does not state
 1   that the order “shall apply” to essentially everything under the sun. Although the parties
 2   are not bound to use the Court’s sample protective order, the parties may find it helpful to
 3   use it (whether as a guide or verbatim). The sample protective order is located online at
 4   http://www.azd.uscourts.gov/sites/default/files/judge-orders/DWL%20Protective%20Ord
 5   er.pdf.
 6             Dated this 19th day of April, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -2-
